Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-7, 9-13, 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu in view of US 2009/0233713 A1 to Tamura et al.
Re claim 1, Shimizu teaches a method comprising: receiving, at an information handling device, controlling input data, wherein the controlling input data is associated with action input provided by a user that affects an object in a video game (Fig. 1, control unit 1 receives operation inputs made by a player operating controller 17. Refer also to [0043] which describes the operation of control unit 1 having CPU 7 and [0048]-[0054] which describe the operation of the controller 17 to generate operation signals to CPU 7 in accordance with a video game player’s operation. [0056] states that such operation signals affect a character in three dimensional video game space. [0074] describes an example wherein a player’s operation of the controller affects the operation of a baseball video game.)
identifying, based at least in part on the controlling input data, a moment in the video game; ([0012], the content and importance of events are saved in a first event table, which is  
wherein the identifying comprises: determining that a controlling inputs shares a predetermined level of similarity with a stored controlling input, wherein the stored controlling input is associated with a high-skilled maneuver (Shimizu acknowledges that a particular type of event that can trigger saving it for instant replay is, “a skillful play” as well as “a play having a high level of difficulty” and that these types of plays are identified based on a correspondence of predefined actions  – in context, [0005] describes that, ”in some competitive sports games, play types are set in order to identify the content of plays. These play types are grouped by, for example, the actions in plays performed during the execution of the game. […] When plays corresponding to these play types occur, evaluation points will be awarded to each play in accordance with the quality of the play. Here, a high evaluation score will be awarded, for example, to a skillful play, a play having a high level of difficulty, and a timely play. In addition, replay images of a play to which a predetermined evaluation score or greater has been awarded will be displayed as the latest replay mages on a monitor […]”) 
and
 storing the identified moment in an accessible database; ([0075] Every time the control unit 1 executes an event during the baseball video game, i.e., a play, replay images of the play are saved in the first area of the RAM 12 (Step S6). For example, during the baseball video game, a series of actions performed from the home plate umpire's declaration of the start of a play until the end of the play are saved in the first area in the RAM 12 as replay images of an event, i.e., replay images of a play. For example, a play corresponds to a series of actions in which the pitcher starts throwing a ball and then the catcher catches the ball, a series of actions in which a pitcher starts throwing a ball, then the batter hits a home run, and finally the batter and one or more runners on base cross the plate, and the like. [0079] states that game events determined to be important based on a number of occurrences meeting predefined threshold(s) are saved in a second area in RAM 12., which [0080] describes defines these events as highlights that will be used for replaying at the end of the game.)
Although Shimizu teaches the same inventive concept substantially as claimed, including the identification of “a skillful play” and “a play having a high level of difficulty” in a competitive video sports game in which “play types are grouped by, for example, the actions in plays performed during the execution of the game” in [0005], Shimizu does not go into detail as to how these skillful plays and plays having high levels of difficulty are identified by the game software. As such, Shimizu lacks “wherein the identifying comprises: analyzing, using a processor, a series of controlling inputs from the controlling input data; and determining that the series of the controlling inputs share a predetermined level of similarity with a stored series of controlling inputs.”

It would have been obvious to one having ordinary skill in the art at the time of the invention that Shimizu’s determination of “a skillful play” or “a play having a high level of difficulty” occurring, wherein Shimizu already admits sports plays in a video game are identified based on occurrences of certain actions, could have automatically been identified by a processor when a series of control inputs are determined to be a match with stored series of control inputs associated with high-skill events as taught by Tamura and without causing any unexpected results. 
Re claims 2, 12 [0024] of Shimizu discusses how a replay image setting function is used to set a label to identify the content of replay images, and wherein the content of these images can include the examples diagrammed in Fig. 5. 

Re claims 6, 16, notable baseball video gaming events such as a “walk-off victory” and “moment in which all-time record was achieved” can be interpreted as sentimental gaming moments.
Re claims 7, 17, [0075] states that, “Every time a play occurs during the game, the replay images that were previously saved in the first area in the RAM 12 are rewritten with new replay images, and the new replay images are saved in the first area in the RAM 12.” And as described in [0070], events that were determined to have higher importance are saved in a second area of the memory unit.
Re claims 9, 19, [AltContent: textbox (0)]When the game is over (Yes in Step S13), the replay images for replaying highlights of the game are displayed on the television monitor 20 by using the replay images saved in the second area of the RAM 12 (Step S14). At this time, the second event table 40 whose predetermined number of second event labels 41 is three, and the replay images corresponding to the second event labels 41 in the second event table 40, are saved in the second area in the RAM 12. Therefore, the replay images corresponding to three second event labels 41 are displayed on the television monitor 20 as the highlight replay images.
Re claim 10, refer to Fig., “walk-off victory,” “completed game”.
Re claims 11, 20, refer to the rejection of claim 1 above. 

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu in view of Tamura and further in view of US 2015/0050997 A1 to Suzman et al.
Re claims 8 and 18, Although Shimizu as modified by Tamura teaches the same inventive concept substantially as claimed, wherein replay moments can include a variety of different types of game events, including negative game events wherein a player failed to accomplish a goal, Shimizu-Tamura is silent as to whether any suggestions can be outputted along with the replayed negative game events. Suzman is an analogous video game reference (Figs. 2, 10) that teaches it was known in the art that “if desired, the replay interface can suggest to the interacting player where the next advancing stroke should be placed,” [0082]. It would have been obvious to one having ordinary skill in the art at the time of the invention that the replay interface of Shimizu could have incorporated a gaming-related suggestion as taught by Suzman without causing any unexpected results. The motivation to do so would be to prevent a player who has a highlight reel of negative game moment(s) from growing discouraged.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 6-13, and 16-20 have been considered but are moot because the new grounds of rejection made to address the amended independent claims 1, 11 and 20 does not rely on the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J HYLINSKI whose telephone number is (571)270-1995.  The examiner can normally be reached on Mon-Fri 10-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 





/STEVEN J HYLINSKI/Primary Examiner, Art Unit 3715